The defendant was convicted of operating a lottery, known as "the number game." The evidence authorized the jury to find that he was aiding and abetting in the operation of the lottery, and, the offense being a misdemeanor, that he was guilty as a principal.
The judge of the superior court did not err in overruling the certiorari based solely upon the ground that the evidence was insufficient to support the verdict.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                       DECIDED SEPTEMBER 30, 1943.